      Case 2:18-cv-07284-LMA-MBN Document 10 Filed 06/11/19 Page 1 of 2



MINUTE ENTRY
AFRICK, J.
June 11, 2019
JS-10 00:40

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

HARRY DORSEY, ET AL.                                                   CIVIL ACTION

VERSUS                                                       No. 18-6603 c/w 18-7284
                                                                       REF: 18-7284

COURTNEY JAMAIR, ET AL.                                                    SECTION I

                                       ORDER

       A status conference was held on this date, with counsel participating on behalf

of all parties.

       The Court and counsel discussed the ongoing criminal investigation by the U.S.

Attorney’s Office, which might involve this proceeding and/or counsel or potential

trial witnesses. The Court finds that it is in the best interests of the parties, the

Court, and the public to stay this proceeding until the criminal investigation has

concluded. See Dolan v. Parish of St. Tammany, No. 12-2911, 2013 WL 3270616, at

*6 (E.D. La. June 26, 2013) (“In determining whether to stay civil cases in the face of

parallel criminal proceedings, courts consider 1) the overlap between the civil and

criminal case; 2) the status of the criminal case; 3) private interests of the plaintiff;

4) private interest of the defendants; 5) the interests of the court; and 6) the public

interest.”). This stay will protect plaintiffs and/or other potential witnesses from any

risks associated with testifying in this proceeding while the criminal investigation is

pending. This stay is also in defendants’ interests because proceeding to trial before
     Case 2:18-cv-07284-LMA-MBN Document 10 Filed 06/11/19 Page 2 of 2



the criminal investigation concludes could result in defense witnesses invoking their

Fifth Amendment privilege.

      Accordingly,

      IT IS ORDERED that the above-captioned matter is STAYED and

ADMINISTRATIVELY CLOSED. Any party may reopen the case upon written

motion demonstrating that the criminal investigation has concluded, at which time

new dates and deadlines will be set.

      IT IS FURTHER ORDERED that all motions pending before the

undersigned and U.S. Magistrate Judge North are DISMISSED WITHOUT

PREJUDICE, reserving to the parties the right to reurge any motions when the

above-captioned matter is reopened.

      New Orleans, Louisiana, June 11, 2019.



                                       _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                         2
